Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 16, 20, and 25, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,
(regarding claims 1 and 25) “a gaming application configured for execution on a mobile computing device, wherein: 
the central server is adapted to: 
receive a purchase request corresponding to the arcade game from the gaming application, 
in response to receiving the purchase request, create a digital package comprising the computer program product, 
encrypt the digital package to generate an encrypted digital package comprising the computer program product and an encryption key, and 
provide the encrypted digital package to the first arcade gaming device”;
(regarding claim 16) “wherein the memory of the first arcade gaming device comprises computer-readable instructions corresponding to one or more embedded video game system emulators, and the first arcade gaming device is adapted to automatically determine which embedded video game system emulator to use to run the arcade game and to run the arcade game on the determined video game system emulator”; and
(regarding claim 20) “a first gaming computer comprising one or more computer processors, one or more embedded video game system emulators, and memory communicatively coupled to the one or more computer processors, the first gaming computer adapted to: 
automatically determine which embedded video game system emulator to use to run a game”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715